            Case 7:19-cv-10482-VB Document 38 Filed 06/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
U.S. BANK NATIONAL ASSOCIATION,                                :
NOT IN ITS INDIVIDUAL CAPACITY BUT                             :
SOLELY AS TRUSTEE FOR THE RMAC                                 :
TRUST, SERIES 2016-CTT,                                        :
                           Plaintiff,                          :
                                                                    ORDER
                                                               :
v.                                                             :
                                                                    19 CV 10482 (VB)
                                                               :
ANNA GREGOREC AKA ELIZABETH                                    :
GREGOREC AKA ELIZABETH A.                                      :
GREGOREC and FRANK GREGOREC,                                   :
                           Defendants.                         :
---------------------------------------------------------------x

        On June 10, 2020, this Court issued a post-conference order setting a telephone status
conference for August 24, 2020, and provided the necessary teleconference details. (Doc. #37).
In addition, the Court ordered that by June 24, 2020, plaintiff's counsel shall serve by overnight
mail a copy of this Order to defendants at Sapphire Nursing at Meadow Hill, 172 Meadow Hill
Road, Newburgh, NY 12550, and file proof of service of the same on the ECF docket. (Id.).

        Plaintiff’s counsel has failed to do so. This is not the first time plaintiff’s counsel has
failed to follow a court order to mail defendants. (See Docs. ##31, 35). The Court has
previously reminded plaintiff’s counsel that court orders are not mere suggestions and it
does so again.

       Accordingly, the Court sua sponte extends to July 6, 2020, at 5 p.m., plaintiff’s
counsel’s time to serve defendants by overnight mail at Sapphire Nursing at Meadow Hill, 172
Meadow Hill Road, Newburgh, NY 12550, and file proof of service of the same on the ECF
docket, both (i) the Court’s June 10, 2020 Order, and (ii) this Order.

Dated: June 26, 2020
       White Plains, NY

                                                     SO ORDERED:



                                                     ____________________________
                                                     Vincent L. Briccetti
                                                     United States District Judge
